Citation Nr: 0018989	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-02 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently rated 10 percent 
disabling. 

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently rated 10 percent 
disabling. 

3.  Whether a well-grounded claim has been presented for 
entitlement to secondary service connection for a traumatic 
arthritis of the left hip.

4.  Entitlement to secondary service connection for traumatic 
arthritis of the left hip.

5.  Whether a well-grounded claim has been presented for 
entitlement to secondary service connection for traumatic 
arthritis of the right hip.

6.  Entitlement to secondary service connection for traumatic 
arthritis of the right hip.

7.  Whether a well-grounded claim has been presented for 
entitlement to secondary service connection for a traumatic 
arthritis of the lumbar spine.

8.  Entitlement to secondary service connection for traumatic 
arthritis of the lumbar spine.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1968.

The appeal arises from the October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, in pertinent part granting service 
connection for left and right knee disorders secondary to 
service-connected ankle disorders and assigning a separate 10 
percent rating for the disorder of each knee; denying service 
connection for disorders of both hips, claimed as secondary 
to service-connected disorders of both ankles; and denying 
service connection for arthritis of the lumbar spine, also 
claimed as secondary to service-connected disorders of both 
ankles.

The appeal of the claim of entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities arises from the May 1999 
rating decision of the Buffalo, New York RO denying that 
claim.  The veteran currently resides in New York and the 
claims folder was transferred to the Board from the Buffalo, 
New York RO.  

The following claims are all the subject of remand, below: 
entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently rated 10 percent 
disabling; entitlement to an increased evaluation for 
traumatic arthritis of the right knee, currently rated 10 
percent disabling; entitlement to secondary service 
connection for traumatic arthritis of the left hip (decision 
on the merits); entitlement to secondary service connection 
for traumatic arthritis of the right hip (decision on the 
merits); entitlement to secondary service connection for 
traumatic arthritis of the lumbar spine (decision on the 
merits); and entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to secondary service 
connection for traumatic arthritis of the left hip is 
plausible.

2.  The veteran's claim of entitlement to secondary service 
connection for traumatic arthritis of the right hip is 
plausible.

3.  The veteran's claim of entitlement to secondary service 
connection for traumatic arthritis of the lumbar spine is 
plausible.


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim for 
secondary service connection for traumatic arthritis of the 
left hip.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has submitted a well-grounded claim for 
secondary service connection for traumatic arthritis of the 
right hip.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has submitted a well-grounded claim for 
secondary service connection for traumatic arthritis of the 
lumbar spine.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether Well-Grounded Claims Have Been Presented 
For Entitlement to Secondary Service Connection for 
Traumatic Arthritis of the Right Hip, Left Hip, And Lumbar 
Spine
Factual Background

The veteran was granted service connection by a March 1969 RO 
rating action for traumatic arthritis of the left and right 
ankles, with a single 10 percent rating assigned for 
arthritis of both ankles.  The decision was based on service 
medical records of injury to both ankles with diagnoses of 
arthritis in both ankles.  The rating for both ankles was 
reduced to zero percent disabling in an August 1972 RO 
decision, based on the absence of findings of any significant 
disability of the ankles upon VA examination in June 1972.

The claims folder contains outpatient treatment notes from D. 
B. Tucker, M.D., dating from January 1996 and February 1996.  

The veteran was afforded a VA orthopedic examination in 
December 1997.  X-rays reportedly showed arthritis of the 
right hip in addition to both knees and both ankles.  There 
was no comment as to X-ray evidence of arthritis in the low 
back or left hip.  
 
The veteran underwent a VA examination of his knees, hips, 
and back in June 1998.  X-rays were noted to show severe 
degenerative joint disease in the right hip, mild 
degenerative joint disease in the knees, and degenerative 
joint disease in the ankles. The examiner assessed severe 
degenerative joint disease of the right hip with decreased 
range of motion, mild degenerative joint disease in both 
knees, and low back pain likely related to degenerative joint 
disease.  There is no indication that X-rays of the low back 
or left hip were taken in conjunction with this examination.

The veteran was afforded a VA examination in July 1998 to 
assess the need for aid and attendance.  The examiner 
diagnosed traumatic arthritis affecting the low back, both 
hips, and the left knee.  X-rays of the low back and left hip 
were not associated with this examination. 

The veteran was afforded another VA examination in July 1998.  
The diagnoses included arthritis of both ankles, both knees, 
and the right hip, and degenerative disc disease of the low 
back.  There was no report of X-rays of the low back or left 
hip at the time of the examination.  Reference was made to 
the earlier December 1997 X-rays.  

The claims folder contains a December 1998 letter from D. B. 
Tucker, M.D., the body of which states as follows:  

[The veteran] is totally disabled due to 
severe arthritis in his hips, knees, and 
spine. 

I was asked to comment on whether his 
altered gait pattern has affected this.

It is unknown what is the true cause of 
degenerative joint disease in any 
patient, but I can say with certainty 
that his altered gait is of no benefit 
to his condition and probably makes it 
worse.  

The claims folder also contains an examination report from M. 
Shayevitz, M.D., a private physician.  The physician made 
some pertinent medical findings and assessed severe arthritis 
of the right hip with permanent fixation of that hip in 
external rotation; degenerative disease of other joints 
including the right knee, back, and feet; and other 
disorders.  

Whether Well-Grounded Claims Have Been Presented 
For Entitlement to Secondary Service Connection for 
Traumatic Arthritis of the Right Hip, Left Hip, And Lumbar 
Spine -
Analysis

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused by 
or aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (Court) held that a plausible claim is 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet.App. 19, 21 (1993).  Lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski,  2 Vet.App. 492 (1992).  Lay testimony 
is not competent evidence to support contentions of medical 
causation or medical diagnosis; competent medical evidence is 
required.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992). 

In this case, there are diagnoses of arthritis of both hips 
and the lumbar spine, notwithstanding that it does not appear 
that arthritis of the left hip or the lumbar spine has been 
confirmed based on X-rays.  The remaining questions are 
whether cognizable (medical) evidence supports the 
contentions that the veteran's service-connected arthritis of 
the ankles and knees caused or aggravated his arthritis of 
the hips and lumbar spine.  

Dr. Tucker, a private treating physician, in a December 1998 
letter, noted that the veteran had arthritis of the knees, 
hips, and spine, and concluded that the veteran's altered 
gait pattern was of no benefit to his "condition" 
(presumably his arthritis condition, since no other type of 
medical condition is mentioned in the brief letter) and had 
probably made that condition worse.  The Board further notes 
that the July 1998 VA examiner assessed that the veteran's 
arthritis of the knees may be attributed to his foot and 
ankle arthritis on the basis of his altered gait.  Thus there 
is evidence within the medical record that the veteran's 
arthritis of the ankles and knees caused an altered gait, and 
that this altered gait probably made his arthritis of the 
hips and spine worse.  In other words, there is medical 
opinion evidence within the claims folder supporting the 
contention that the veteran's arthritis of the ankles and 
knees, through a resulting altered gait, aggravated his 
arthritis including of the hips and spine.  On the basis of 
this affirmative medical evidence, the veteran's claims of 
entitlement to secondary service connection for traumatic 
arthritis of the left and right hips and the lumbar spine are 
well grounded.  

Merits-based determinations on these secondary service 
connection claims are the subject of remand, below.   

ORDER

1.  A well-grounded claim has been presented for entitlement 
to secondary service connection for traumatic arthritis of 
the left hip and to this extent the appeal is granted.  

2.  A well-grounded claim has been presented for entitlement 
to secondary service connection for traumatic arthritis of 
the right hip and to this extent the appeal is granted. 

3.  A well-grounded claim has been presented for entitlement 
to secondary service connection for traumatic arthritis of 
the lumbar spine and to this extent the appeal is granted.


REMAND

The Board notes that the VA examiner who examined the veteran 
in July 1998, upon review of the veteran's claims folder, 
makes reference to several medical records in the years 
following the veteran's separation from service showing 
persistent mild soft tissue swelling in the veteran's ankles, 
including a 1979 examination which reportedly "clearly 
documented" such findings.  However, the Board has reviewed 
the claims folder and finds no such 1979 examination, and no 
medical records in the 1970's or 1980's documenting any soft 
tissue swelling of the ankles.  It appears that there may be 
VA medical records, particularly between 1973 and 1997, which 
have not been associated with the claims folder.  
Accordingly, the RO should obtain the complete VA outpatient 
treatment records folder and the complete VA hospital 
clinical records folder for association with the claims 
folder.  

Also in the July 1998 VA examination, the veteran reported 
that he had been receiving disability benefits for the past 
four or five years due to his severe pain. The Court has held 
that where a veteran is in receipt of Social Security 
disability benefits, the medical records underlying that 
award are relevant to issues such as those on appeal here.  
Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  No such Social Security 
decision or medical records relied upon for such decision 
have been obtained.  Upon remand, these must be obtained. 

Also, as regards the issues of service connection for 
arthritis of the spine and left hip, arthritis must be 
confirmed by X-ray.

Regarding the claims of entitlement to increased ratings for 
left knee traumatic arthritis and right knee traumatic 
arthritis, the Board notes that remand for reexamination is 
necessary to comply with DeLuca v. Brown, 8 Vet.App. 202 
(1995), in which the Court held that when a Diagnostic Code 
provides for a rating based upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that an examination upon which the rating 
decision is based must adequately portray the extent of 
functional loss due to pain on undertaking motion, weakness, 
fatigability and incoordination.  The knees may be rated 
based on limitation of motion, and DeLuca is thus applicable.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1999).  The 
Board recognizes that the veteran has undergone several 
recent examinations of these joints, but having reviewed the 
examination reports, the Board concludes that the findings 
required pursuant to the DeLuca decision have not been made.  

Knee disorders may be rated on the basis of limitation of 
flexion or limitation of extension, under Diagnostic Codes 
5260 and 5261, respectively.  A full range of motion of the 
knee is zero degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (1998).  A compensable (10 
percent) rating on the basis of limitation of flexion is 
warranted with flexion limited to 45 degrees; a 20 percent 
rating is warranted with flexion limited to 30 degrees; and a 
30 percent rating is warranted with flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  A 
compensable (10 percent) rating on the basis of limitation of 
extension is warranted with flexion limited to 10 degrees; a 
20 percent rating is warranted  with extension limited to 15 
degrees; a 30 percent rating is warranted with extension 
limited to 20 degrees; a 40 percent rating is warranted with 
extension limited to 30 degrees; and a 50 percent rating is 
warranted with extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1999).  

Other disabilities of the knees, including subluxation and 
lateral instability, are rated under Diagnostic Code 5257.  
Under that code, with slight recurrent disability of the 
knee, a 10 percent rating is assigned; moderate recurrent 
disability of the knee is rated 20 percent disabling; and 
severe disability of the knee is rated 30 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

The Board notes that separate disability ratings may be 
assignable for knee disabilities.  In a VA General Counsel 
Opinion, VAOPGCPREC 23-97 (July 1, 1997), it was held that 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 (5010) for limitation of motion 
and under Diagnostic Code 5257, for other disability of the 
knee including subluxation or lateral instability.  Also, 
VAOPGCPREC 9-98 (August 14, 1998) indicates that when a knee 
disability is rated under Diagnostic Code 5257 it is not 
required that the claimant have compensable limitation of 
motion under Diagnostic Code 5260 or 5261 in order to obtain 
a separate rating for arthritis. It is only required that the 
claimant's degree of limitation of motion meet at least the 
criteria for a zero-percent rating under those diagnostic 
codes.

The claims for secondary service connection for arthritis of 
the left and right hips, and for secondary service connection 
for arthritis of the lumbar spine, have been found well-
grounded by this decision, above.  However, the December 1998 
statement by Dr. Tucker ("[...] I can say with certainty that 
his altered gait is of no benefit to his condition and 
probably makes it worse.") by which the claims are well-
grounded, is insufficiently specific as to the cause of the 
"altered gait pattern" or the scope of affected 
"condition".  As a result, a more definite opinion must be 
obtained by a VA examiner upon examination of the ankles, 
knees, hips, and lumbar spine.  See Suttman v. Brown, 
5 Vet.App.  127 (1993); Green (Victor) v. Derwinski, 
1 Vet.App. 121 (1991). 

The veteran's claim for TDIU must be readjudicated by the RO 
based on all of the foregoing development.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his arthritis of 
the ankles, knees, hips, and spine since 
1973, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

2.  The RO should obtain and associate 
with the claims folder the Social 
Security Administration (SSA) 
decision(s) awarding the veteran 
disability benefits, and the medical 
records underlying the SSA disability 
decision(s). 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
degree of severity of his service-
connected traumatic arthritis of the left 
knee and right knee.  The presence or 
absence of arthritis of the left hip and 
low back based on X-rays must also be 
established.  The examiner must also 
provide opinions as to whether arthritis 
of the left or right ankle or of the left 
or right knee caused or aggravated the 
veteran's traumatic arthritis of the left 
and right hips and the lumbar spine, 
assuming, of course, that arthritis of 
the left hip and low back is verified by 
X-rays.  The claims folder including a 
copy of this Remand must be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  

The examiner should ascertain the 
presence or absence of subluxation and/or 
instability in the knees.  For the knees, 
if subluxation or instability is present, 
the examiner should state whether it is 
less than slight, slight, moderate, or 
severe in degree.  Limitation of motion 
of the knees in both flexion and 
extension should be specified in degrees.  
Full range of motion of the knee is zero 
degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II 
(1999).  

The examiner should also separately 
comment on the effects of each service-
connected disorder (the left and right 
knee) upon the veteran's ordinary 
activity and how any pain impairs him 
functionally, particularly in the work-
place, including, specifically, the 
degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca and the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1999), as 
applicable.

As regards arthritis of the left hip, 
right hip, and low back, the examiner 
should respond to the following 
questions:  a)  Do X-rays of the left hip 
and low back reveal arthritis; b)  Is it 
at least as likely as not that any 
arthritis of the left hip is caused by or 
aggravated by the veteran's service-
connected traumatic arthritis of both 
ankles and both knees; c)  Is it at least 
as likely as not that any arthritis of 
the low back is caused by or aggravated 
by the veteran's service-connected 
traumatic arthritis of both ankles and 
both knees; d)  Is it at least as likely 
as not that any arthritis of the right 
hip is caused by or aggravated by the 
veteran's service-connected traumatic 
arthritis of both ankles and both knees.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  
If any development is incomplete, 
including if the requested examinations 
do not include all clinical findings and 
comments requested, appropriate 
corrective action is to be implemented.

5.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to increased evaluations for 
service-connected traumatic arthritis of 
the left and right knees, the claims of 
entitlement to secondary service 
connection for traumatic arthritis of 
the left and right hips and the lumbar 
spine, and the claim for entitlement to 
a total disability rating based on 
individual unemployability (TDIU) due to 
service-connected disabilities.  For the 
knees, separate disability ratings for 
instability and arthritis must be 
considered, as explained in the body of 
this Remand, pursuant to VAOPGCPREC 23-
97 and VAOPGCPREC 9-98.  For the knees, 
the provisions of DeLuca and 38 C.F.R. 
§§ 4.40 and 4.45 must also be 
considered.  If any of the 
determinations remains adverse to the 
veteran, he and his representative 
should be provided a Supplemental 
Statement of the Case which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


